Wilde J.
drew up the opinion of the Court. This is a bill by a legatee to obtain payment of a legacy bequeathed to her by the last will and testament of John Andrews her grandfather, which she claims to charge on the lands of the deceased in the hands of the defendants. The testator devised to his grandson John Andrews, his heirs and assigns, all his homestead farm and other lands and property ; the homestead lands and farm to be subject to the payment of all his debts, funeral expenses, and all other charges and expenses which should arise in the settlement of his estate ; and also to the annuities and legacies therein after bequeathed to his other grandchildren, including the plaintiff, to whom was bequeathed the sum of 600 dollars and an annuity of 50 dollars, until her marriage or full age, whichever should first happen.
The testator died in 1803, and the plaintiff arrived at full age in 1804, when the legacy and annuity became due and payable. The will was duly proved by John Andrews the devisee, who was appointed executor ; and having given bond for the faithful discharge of his trust, in 1807 he sold and conveyed for a valuable consideration the lands devised, to Jesse Blanchard, from whom the defendants, as heirs and mortgagees, derive title. And they rely on two grounds of defence : 1. That the legacy and annuity have been paid ; 2. That Blanchard, under whom they claim, was a bond fide purchaser, for a valuable consideration, and the purchase money being paid, he was not bound to look to its application, but took the estate discharged of the trust or lien.
On both grounds we think the defence is well sustained.
1. As to payment, it appears in evidence, that from 1803 to 1809, when the plaintiff was removed to the poor-house, the executor was at very considerable expense for her support and maintenance, physician’s bills, &c., the exact amount of which does not appear, nor at this distance of time can it probably be ascertained, but she was received at the poor*400house as a pauper, and the impression on the minds of the overseers of the poor was, that her property was wholly expended. No claim was made on the executor until 1822, and then only for the small annuity, and no claim was made on Blanchard until 1825, more than twenty years after the legacy and annuity became due and payable. The persons who may be supposed to have knowledge of the facts in dispute, are either dead, or their memories so impaired that little reliance can be placed on their statements. These facts and circumstances, considering the great length of time the claim now set up has remained dormant, are amply sufficient, as we think, to support the presumption of payment. The judgment recovered against the executor cannot have much weight in repelling this presumption ; since it does not appear that any defence was made, and the executor was then insolvent, and actually confined in gaol for debt. If a party will sleep over his rights for a great length of time-, he must not be permitted to take advantage of his own laches, and to call for full proof, which it may be impossible for the other party to procure. Stale demands are not to be favored in a court of equity. The rule laid down in the case of Hovenden v. Lord Annesley, 2 Sch. & Lefr. 636, is, that every new right of action in equity that accrues to the party, whatever it may be, must be acted upon, at the utmost, within twenty years. “ So in every case of equitable title, (not being the case of á trustee, whose possession is consistent with the title of the claimant,) it must be pursued within twenty years after the title accrues.”
Such length of time does not, it is true, operate as an absolute bar, for it may be satisfactorily accounted for by proof of special circumstances ; but it furnishes strong evidence of the extinguishment of the claim or right set up, and is to be held conclusive unless the presumption can be repelled by other evidence. In the present case there is very little evidence impairing the force of the presumption arising from the lapse of time, but much which strengthens and confirms it.
2. The second ground of defence appears to us to have been also well maintained. There is no reason to doubt *401that Jesse Blanchard was a fair and bona fide purchaser, and that the purchase money was fully paid. The deed is prima facie evidence of payment, and it is confirmed by other evidence as satisfactory, on the whole, as under the circumstances of the case could have been reasonably expected.
Then was the purchaser bound to see' to the application of the purchase money ? We think clearly that he was not. “ The settled distinction is,” as Story J. remarks in the case of Gardner v. Gardner & al., 3 Mason, 218, “ that if a trust is created for specific or scheduled debts, the purchaser is bound to see to the application of the purchase money. But if the trust is for the payment of debts generally, the purchaser is not bound to see to the application of the pur chase money ; and if he pays it over to the trustee, he, and the estate in his hands, stand discharged from the trust.” This is a reasonable distinction and well supported by autnority Lord Eldon lays down the same doctrine in 6 Ves. 654, note. He says that it was long settled, that “ where a man by deed or will charges or orders an estate to be sold for payment of debts generally, and then makes specific dispositions, the purchaser is not bound to see to the application.” See also Cruise’s Dig. Trust, tit. 12, c. 4 ; Co. Lit. 290, Butler’s note, 249, § 12.
It has been argued that legacies are on a footing with scheduled debts, since the will shows their amount and to whom they are payable. But debts are to be first paid, and until they are paid the application of the purchase money cannot be made to the payment of the legacies ; they cannot therefore stand on a better footing than debts not scheduled.
It has also been argued, that there is a distinction between a devise of an estate in trust to be sold, and an estate charged in a trustee’s hands for the payment of debts and legacies. We think there is no good ground for this distinction, either in principle or upon authority. In both cases the purchaser would be subjected to the same difficulty and hazard, if he were required to see to the application of the purchase money. Elliot v. Merriman, 2 Atk. 41 ; Co. Lit. 290, Butler’s note 249. § 12 , 3 Mason, 218.
*402It has been urged, that the doctrine now laid down will very much impair the security of legatees and cestui que trusts ; but the contrary doctrine would be most embarrassing and injurious to fair purchasers, who could never be safe against dormant claims, unless they should pay under the sanction of a court of equity.
In the present case the plaintiff had ample security for her legacy, and if it is now lost, it has been lost by the laches ot the inhabitants of Marblehead, who have so long acted for her, and for whose use this suit is prosecuted. No laches have been proved against the purchaser, or those claiming under him. There is no proof that he had any knowledge of the misapplication or intended misapplication of the purchase money. Under these circumstances it appears to the Court, that there is manifestly no ground of equity on which the present bill can be maintained.

Bill dismissed with costs.